
	
		II
		110th CONGRESS
		1st Session
		S. 177
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to convey to
		  the McGee Creek Authority certain facilities of the McGee Creek Project,
		  Oklahoma, and for other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the McGee Creek Project Pipeline and
			 Associated Facilities Conveyance Act.
		2.DefinitionsIn this Act:
			(1)AgreementThe
			 term Agreement means the agreement numbered 06–AG–60–2115 and
			 entitled Agreement Between the United States of America and McGee Creek
			 Authority for the Purpose of Defining Responsibilities Related to and
			 Implementing the Title Transfer of Certain Facilities at the McGee Creek
			 Project, Oklahoma.
			(2)AuthorityThe
			 term Authority means the McGee Creek Authority located in
			 Oklahoma City, Oklahoma.
			(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			3.Conveyance of
			 mcgee creek project pipeline and associated facilities
			(a)Authority to
			 convey
				(1)In
			 generalIn accordance with all applicable laws and consistent
			 with any terms and conditions provided in the Agreement, the Secretary may
			 convey to the Authority all right, title, and interest of the United States in
			 and to the pipeline and any associated facilities described in the Agreement,
			 including—
					(A)the pumping
			 plant;
					(B)the raw water
			 pipeline from the McGee Creek pumping plant to the rate of flow control station
			 at Lake Atoka;
					(C)the surge
			 tank;
					(D)the regulating
			 tank;
					(E)the McGee Creek
			 operation and maintenance complex, maintenance shop, and pole barn; and
					(F)any other
			 appurtenances, easements, and fee title land associated with the facilities
			 described in subparagraphs (A) through (E), in accordance with the
			 Agreement.
					(2)Exclusion of
			 mineral estate from conveyance
					(A)In
			 generalThe mineral estate shall be excluded from the conveyance
			 of any land or facilities under paragraph (1).
					(B)ManagementAny
			 mineral interests retained by the United States under this Act shall be
			 managed—
						(i)consistent with
			 Federal law; and
						(ii)in
			 a manner that would not interfere with the purposes for which the McGee Creek
			 Project was authorized.
						(3)Compliance with
			 agreement; applicable law
					(A)AgreementAll
			 parties to the conveyance under paragraph (1) shall comply with the terms and
			 conditions of the Agreement, to the extent consistent with this Act.
					(B)Applicable
			 lawBefore any conveyance under paragraph (1), the Secretary
			 shall complete any actions required under—
						(i)the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
						(ii)the Endangered
			 Species Act of 1973 (16 U.S.C. 1531 et seq.);
						(iii)the National
			 Historic Preservation Act (16 U.S.C. 470 et seq.); and
						(iv)any other
			 applicable laws.
						(b)Operation of
			 transferred facilities
				(1)In
			 generalOn the conveyance of the land and facilities under
			 subsection (a)(1), the Authority shall comply with all applicable Federal,
			 State, and local laws (including regulations) in the operation of any
			 transferred facilities.
				(2)Operation and
			 maintenance costs
					(A)In
			 generalAfter the conveyance of the land and facilities under
			 subsection (a)(1) and consistent with the Agreement, the Authority shall be
			 responsible for all duties and costs associated with the operation,
			 replacement, maintenance, enhancement, and betterment of the transferred land
			 and facilities.
					(B)Limitation on
			 fundingThe Authority shall not be eligible to receive any
			 Federal funding to assist in the operation, replacement, maintenance,
			 enhancement, and betterment of the transferred land and facilities, except for
			 funding that would be available to any comparable entity that is not subject to
			 reclamation laws.
					(c)Release from
			 liability
				(1)In
			 generalEffective beginning on the date of the conveyance of the
			 land and facilities under subsection (a)(1), the United States shall not be
			 liable for damages of any kind arising out of any act, omission, or occurrence
			 relating to any land or facilities conveyed, except for damages caused by acts
			 of negligence committed by the United States (including any employee or agent
			 of the United States) before the date of the conveyance.
				(2)No additional
			 liabilityNothing in this subsection adds to any liability that
			 the United States may have under chapter 171 of title 28, United States
			 Code.
				(d)Contractual
			 obligations
				(1)In
			 generalExcept as provided in paragraph (2), any rights and
			 obligations under the contract numbered 0–07–50–X0822 and dated October 11,
			 1979, between the Authority and the United States for the construction,
			 operation, and maintenance of the McGee Creek Project, shall remain in full
			 force and effect.
				(2)AmendmentsWith
			 the consent of the Authority, the Secretary may amend the contract described in
			 paragraph (1) to reflect the conveyance of the land and facilities under
			 subsection (a)(1).
				(e)Applicability
			 of the reclamation lawsNotwithstanding the conveyance of the
			 land and facilities under subsection (a)(1), the reclamation laws shall
			 continue to apply to any project water provided to the Authority.
			
